Citation Nr: 0701037	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-40 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had verified service in the reserves from July 2, 
1987 to July 28, 1987, and from February to June 1991.  His 
additional service on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the reserves reportedly 
continued until August 2002, but has not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

To support his claims, the veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge of the Board.  During the hearing, he submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).  The Board also held his case open for 60 days after 
the hearing to allow him an opportunity to submit still 
additional evidence, which he did in December 2006 and again 
waived his right to have this additional evidence initially 
considered by the RO.  Id.

Also at his hearing, the veteran submitted a statement 
(through his representative) withdrawing his claim for 
service connection for a skin rash allegedly secondary to 
exposure to creosote.  See 38 C.F.R. § 20.204 (2006).  So 
only two claims remain, those concerning his purported neck 
and back injuries.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.




REMAND

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection is also permissible for 
disability resulting from disease or injury incurred in or 
aggravated by active duty for training (ACDUTRA) or for 
disability resulting from injury - but not disease - 
incurred or aggravated during inactive duty training 
(INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 
3.6.

In August 2004 correspondence, the RO requested that the U.S. 
Department of the Navy provide records verifying the 
veteran's periods of service.  But it does not appear the RO 
has obtained the service medical and personnel records from 
all of his periods of service - only for some, nor has the 
RO verified all periods when he was on ACDUTRA and INACDUTRA.  
This must be done before deciding his appeal.

Also, for the veteran to establish his entitlement to service 
connection, there must be sufficient proof of the alleged 
injuries to his neck and back during service and medical 
evidence linking those injuries to his current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  His service 
medical records confirm he was treated in June 1994 for a 
five-day history of back pain following a 250-pound log 
rolling up his legs and back after he tripped and fell.  He 
reportedly was able to ambulate at the scene of the incident 
but 24 hours later gradually began to experience some 
stiffness in his lower back.  He denied any sharp back pain, 
weakness, dysthesias, numbness, and hematuria.  His range of 
motion was full and unrestricted in all planes; there was no 
vertebral body tenderness; straight leg raising was negative; 
his strength was normal (5/5); his deep tendon reflexes 2+ 
and symmetric; and there was no costovertebral angle 
tenderness (CVAT); but there was tenderness to palpation - 
albeit minimal, over the paravertebral muscle groups and 
mild tightness at L5-S1.  The diagnosis was low back strain.  
[Note:  during his October 2006 hearing, the veteran 
maintained that his symptoms were far more severe when seen 
after that accident than indicated in these records.]

Private outpatient records from January 2003 through October 
2006 show current diagnoses of ulnar nerve entrapment 
(bilateral carpal tunnel syndrome (CTS)) and degenerative 
disc disease in both the cervical and lumbar segments of the 
veteran's spine with S1 radiculopathy.  Also of record is a 
November 2006 statement from T.G., M.D., indicating he began 
treating the veteran in January 2003 and that he continues to 
have lower back and neck pain that in all medical probability 
is related to his injury during service when he was on the 
demolition team of the naval reserve and was struck by a log.  
Dr. G, however, erroneously indicates this injury occurred in 
June 2004 (as opposed to June 1994).  Dr. G also did not 
discuss the rationale for this opinion, which is especially 
important because the veteran's service medical records 
concerning the incident in question only refer to an injury 
to his low back (not neck/cervical spine, which also are at 
issue).  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

Consequently, Dr. G. should be given an opportunity to submit 
a supplemental statement expounding on the medical basis of 
his opinion.  The veteran also should be scheduled for a VA 
examination, which includes a review of the claims file for 
his pertinent medical and other history, to address the 
nature and etiology of his neck and back conditions.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).



Since the Board has determined that an examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Clarify the exact dates when the 
veteran was on ACDUTRA and INACDUTRA.  And 
ensure that all medical and personnel 
records concerning his service, including 
while on ACDUTRA and INACDUTRA, 
are on file for consideration in his 
appeal

2.  Contact Thomas J. Goberville, M.D. (at 
the address indicated in his recent 
November 2006 statement) and give him an 
opportunity to explain the medical basis 
of his opinion relating the veteran's 
current low back and neck disabilities to 
the injury he sustained during service in 
June 1994 (not June 2004).



3.  Also schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that any current low 
back and/or neck disability is related to 
the injury he sustained during service in 
June 1994.  To facilitate making this 
important determination, have the 
designated examiner review the claims file 
- including a copy of this remand, for 
the veteran's pertinent medical history.  
All necessary diagnostic testing and 
evaluation should be conducted.

If the examiner is unable to comment 
without resorting to speculation, then 
this should be expressly stated.

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


